DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2019 was considered by the examiner.  However, NPL # 4 was not considered because it is a book without stating the pages that are relevant to the invention and also many of the pages are illegible.  (See MPEP 609, 37 CFR 1.98)  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retraction mechanism” of claim 3; and the “second chamber” of claims 7 & 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "substantially" in claim 8, line 1, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art For compact prosecution, the Examiner is interpreting “substantially cylindrical” in claim 8, line 1, as -- cylindrical --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11, & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey et al. (Pub No. US 2006/0151666 A1) in view of Gieras et al. (Pub No. US 2015/0260047 A1).  
Regarding claim 1
	VanderMey teaches a selectively deployable propulsor system, (See figure 3, ref # 40) the system (See figure 3, ref # 40) comprising: at least a propulsor (See figure 3, ref # 40) mounted on at least a structural feature, (See figures 1-5, ref # 12) wherein the at least a propulsor (See figure 3, ref # 40) includes: at least a rotor; (See figures 3-5, ref # 10) and at least a motor (See figures 3-5, ref # 30) mechanically coupled to the at least a rotor (See figures 3-5, ref # 10) configured to cause the rotor (See figures 3-5, ref # 10) to rotate when activated; (See paragraphs 0058, 0063-0064, & figures 1-6) at least a chamber (See figures 3-5, ref # 12) configured to comprise the at least a propulsor, (See figures 3-5, ref # 40) wherein the at least a chamber (See figures 3-5, ref # 12) and the at least a propulsor (See figures 3-5, ref # 40) are configured to move relative to one another between a first configuration (See figure 5) in which the at least a rotor (See figures 3-5, ref # 10) is stowed (See figure 5) within the at least a chamber (See figures 3-5, ref # 12) and a second configuration (See figure 4) in which the at least a rotor (See figures 3-5, ref # 10) is deployed (See figure 4) outside of the at least a chamber.  (See figure 4, ref # 12)  
	VanderMey does not teach at least a heating element thermally connected to the at least a chamber, wherein the heating element is configured to heat the at least a chamber and at least a rotor when the at least a chamber and the at least a propulsor are in the first configuration.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a heating element thermally connected to the at least a chamber, wherein the heating element is configured to heat the at least a chamber and at least a rotor when the at least a chamber and the at least a propulsor are in the first configuration as taught by Gieras in the propulsor system of VanderMey, so as to de-ice the propulsor system.  

Regarding claim 2
	VanderMey teaches wherein the at least a motor (See figures 3-5, ref # 30) includes at least an electric motor.  (See paragraph 0058 & figures 3-5, ref # 30)  

Regarding claim 3
	VanderMey teaches wherein the at least a propulsor (See figures 3-5, ref # 40) further comprises a retraction mechanism (See figures 4-5) that retracts the at least a rotor (See figures 3-5, ref # 10) into the at least a chamber (See figures 3-5, ref # 12) to place the at least a rotor (See figures 3-5, ref # 10) and the at least a chamber (See figures 3-5, ref # 12) in the first 

Regarding claim 4
	VanderMey teaches wherein the at least a chamber (See figures 3-5, ref # 12) further comprises at least an enclosing panel, (See figures 3-5, ref # 12) and wherein the at least an enclosing panel (See figures 3-5, ref # 12) is configured to enclose the interior space of the at least a chamber (See figures 3-5, ref # 12) in a closed position (See figure 5) and relocate forming an opened position (See figure 4) exposing the interior space of the at least a chamber.  (See figures 3-5, ref # 12)  

Regarding claim 5
	VanderMey teaches wherein the at least an enclosing panel (See figures 3-5, ref # 12) is configured to retain the at least a rotor (See figures 3-5, ref # 10) in the interior space of the at least a chamber (See figures 3-5, ref # 12) in the first configuration (See figure 5) and expose the at least a chamber (See figures 3-5, ref # 12) and at least a rotor (See figures 3-5, ref # 10) in the second configuration.  (See figure 4)  

Regarding claim 11 
	VanderMey does not teach wherein the heating element further comprises at least a resistive heating element.  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a heating element that further comprises at least a resistive heating element as taught by Gieras in the propulsor system of VanderMey, so as to de-ice the propulsor system.  

Regarding claim 16 
	VanderMey does not teach further comprising at least an inductive heater, the at least an inductive heater configured to heat the at least a rotor.  
	However, Gieras teaches further comprising at least an inductive heater, (See figures 3, 9, & 12, ref # 112/400) the at least an inductive heater (See figures 3, 9, & 12, ref # 112/400) configured to heat the at least a rotor.  (See paragraph 0003, 0038-0040, & figures 3, 9, & 12, ref # 104/106) 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least an inductive heater, the at least an inductive heater configured to heat the at least a rotor as taught by Gieras in the propulsor system of VanderMey, so as to de-ice the propulsor system.  

Regarding claim 17

	VanderMey does not teach at least a heating element thermally connected to the at least a chamber, wherein the heating element heats the chamber and at least a rotor when the at least a chamber and the at least a propulsor are in the first configuration.  
	However, Gieras teaches at least a heating element (See paragraph 0003, 0038-0040, & figures 3, 9, & 12, ref # 112/400) thermally connected to the at least a rotor, (See paragraph 0003, 0038-0040, & figures 3, 9, & 12, ref # 104/106) wherein the heating element (See paragraph 0003, 0038-0040, & figures 3, 9, & 12, ref # 112/400) heats the at least a rotor (See 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a heating element thermally connected to the at least a chamber, wherein the heating element heats the chamber and at least a rotor when the at least a chamber and the at least a propulsor are in the first configuration as taught by Gieras in the propulsor system of VanderMey, so as to de-ice the propulsor system.  

Regarding claim 18
	VanderMey teaches wherein the vehicle (See figures 1 & 2, ref # 100) further comprises an aircraft.  (See paragraph 0058 & figures 1 & 2, ref # 100)  

Regarding claim 19
	VanderMey teaches wherein the aircraft (See figures 1 & 2, ref # 100) further comprises an electronic aircraft.  (See paragraph 0058 & figures 1 & 2, ref # 100)  

Regarding claim 20
	VanderMey teaches wherein the aircraft (See figures 1 & 2, ref # 100) further comprises a vertical takeoff and landing aircraft.  (See paragraph 0058 & figures 1 & 2, ref # 100)  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey et al. (Pub No. US 2006/0151666 A1) in view of Gieras et al. (Pub No. US 2015/0260047 A1) as applied to claim 1 above, and further in view of Louis et al. (Pub No. US 2018/0362154 A1).  
Regarding claim 6
	A modified VanderMey does not teach wherein the at least a rotor is further configured to comprise at least a rotor cover comprising an aerodynamic exterior surface and a plurality of cavities configured to shelter the at least a rotor and interact with the at least a structural feature when the at least a rotor is in the first configuration.  
	However, Louis teaches wherein the at least a rotor (See paragraphs 0020-0022 & figures 1A, 1B, 6A, & 6B, ref # 109-116/602) is further configured to comprise at least a rotor cover (See paragraphs 0020-0022 & figures 6A & 6B, ref # 608) comprising an aerodynamic exterior surface and a plurality of cavities (See paragraphs 0063-0066 & figures 1A, 1B, & 6B, near ref # 109-116/602) configured to shelter the at least a rotor (See paragraphs 0020-0022 & figures 6A & 6B, ref # 602) and interact with the at least a structural feature (See paragraphs 0020-0022 & figures 6A & 6B, ref # 612) when the at least a rotor (See paragraphs 0020-0022 & figures 6A & 6B, ref # 602) is in the first configuration.  (See paragraphs 0063-0066 & figures 1A, 1B, & 6B, ref # 109-116/602)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have at least a rotor that is further configured to comprise at least a rotor cover comprising an aerodynamic exterior surface and a plurality of cavities configured to shelter the at least a rotor and interact with the at least a structural feature when the at least a .  

Allowable Subject Matter
Claims 7-10 & 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, above 112 rejections and objections need to be addressed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “at least a second chamber section that includes the at least a rotor cover, wherein the second chamber section is located on a second side of the plane of rotation when the at least a rotor and the at least a chamber are in the first configuration, and the second chamber section is located on the first side of the plane of rotation when the at least a rotor and the at least a chamber are in the first configuration” in combination with the remaining claim elements as set forth in claim 7.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “wherein the at least a heating element generates heat configured to be retained within the interior space of the at least a chamber when the at least a chamber is in the first configuration” in combination with the remaining claim elements as set forth in claim 9.  
Regarding claim 10, 

Regarding claim 12, 
The prior art does not disclose or suggest the claimed “wherein the heating element heats the at least a chamber and the at least a propulsor using waste heat from at least a vehicular component” in combination with the remaining claim elements as set forth in claim 12.  
Regarding claim 13, 
The prior art does not disclose or suggest the claimed “wherein the heating element further comprises at least a waste heat conduit” in combination with the remaining claim elements as set forth in claim 13.  
Regarding claim 14, 
The prior art does not disclose or suggest the claimed “comprising at least a temperature sensor configured to detect a temperature of at least one of the at least a chamber and the at least a propulsor” in combination with the remaining claim elements as set forth in claim 14.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Plickys (Pub No. US 2017/0334567 A1) discloses a vehicle, an aircraft, .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647